DETAILED ACTION
Drawings
The amendment filed 9/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the specific location of valves 165 and 169 shown in figure 2.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 1 recites the limitations “determine an operating mode of the engine system based on the event”, “select an input energy source and an output type of the secondary power unit based on the operating mode and a current condition of the engine system”, “control the secondary power unit using one or more control laws and models based on the input energy source and the output type as selected”, and “modify the input energy source and/or the output type of the secondary power unit based on the change in the operating mode”.  The disclosure recites examples of changing the input energy source or output type.  The disclosure does not describe how the selection of the input and output or modification of the input and output relates to the operating mode beyond using the phrase “based on”, and further does not describe how the selection of the input and output controls the secondary power unit.  Applicant has amended an additional algorithm “based on the event” without including the algorithm that relates the input, the event, to the output, an operating mode.  The selection and modification of the inputs and outputs are based upon an operating mode, and it is disclosed that the two operating modes can use one or more of the inputs, and one or more outputs as disclosed in paragraph [0036], such that it cannot be determined what inputs or outputs will be selected or modified based on a given operating mode.  Control of the secondary power unit is disclosed as being based upon the selected inputs and outputs, but it is not disclosed how the selection of the inputs or outputs controls the secondary power unit.  It cannot be determined that the applicant possessed the claimed invention at the time of disclosure.  Applicant has amended that one or more control laws and models control the secondary power unit.  The models and/or control laws are not disclosed, and do not resolve the issue of the claim being drawn to a black box (“based on”) with inputs and outputs absent disclosure of an algorithm, model, or figures detailing the function that controls the black box.  Independent Claim 11 is rejected for the same reason as claim 1, and comprises the same control steps as rejected above.
	The inventor must disclose the algorithm or steps used to relate the inputs and outputs beyond the term “based on” as claimed.  “It is not enough that one skilled in the art could write a Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  MPEP 2161.01 I.  In the instant case, applicant does not disclose the algorithms associated with the above claim language, or the control models or laws claimed, such that it cannot be determined that the applicant possessed the claimed invention at the time of disclosure of the invention.
	Claims 1 and 11 discloses “control the secondary power unit using one or more control laws and models selected based on the input energy source and the output type as selected”.  It was not previously claimed or disclosed controlling the secondary power unit using models based on the input energy source and the output type.  Paragraph [0040] only discloses using control laws depending on the input energy source and the output type, and is silent to using models.  Paragraph [0035] discloses controlling the secondary power unit with control laws and models based upon sensed and/or derived parameters, but does not disclose that the control laws and models are selected based upon input energy source and output type.  Therefore, “control the secondary power unit using one or more control laws and models selected based on the input energy source and the output type as selected” constitutes new matter, and it cannot be determined that applicant possessed this claim limitation at the time of disclosure of the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 1 and 11 recite the limitations “determine an operating mode of the engine system based on the event”, “select an input energy source and an output type of the secondary power unit based on the operating mode”, “control the secondary power unit using one or more control laws and models selected based on the input energy source and the output type as selected”, and “modify the input energy source and/or the output type of the secondary power unit based on the change in the operating mode”.  It is unclear from the claims what function is being performed by the term “based on” which relates the input and output of each step, rendering the claims vague and indefinite.  For example, the limitation “select an input energy source and an output type” has no ambiguity; however, it is unclear how the operating mode is used to determine the selection of the input energy source and the output type, which renders the limitation unclear and indefinite.  This relationship also applies to the control of the secondary power unit and the modification of the input energy source and the output type of the secondary power unit.  Furthermore, “control laws and models” is claimed without disclosure of any control laws and models, such that it is unclear how the control laws and models are selected based on the input energy source and the output type.

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with regards to the written description rejection is addressed in the updated written description rejection above, which takes into account applicant’s amendment to the claims.  Additionally, applicant’s inclusion of control laws and models in the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741